228 S.W.3d 677 (2002)
In re RELIANT ENERGY, INC.
No. 13-02-00409-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
July 23, 2002.
John Anaipakos, Stephen G. Tipps, Nico B. Young, Macey Reasoner Stokes, Baker Botts, Houston, Eduardo R. Rodriguez, R. Patrick Rodriguez, Rodriguez, Colvin & Chaney, Brownsville, for relator.
Anthony F. Constant, Miguel J. Chapa, Constant & Vela, Corpus Christi, Jose E. Chapa, Jr., Yzaguirre & Chapa, McAllen, for real party in interest.
Juan J. "Chuy" Hinojosa, Hinojosa & Powell, for Ad Litem.
Before Chief Justice VALDEZ and Justices YAÑEZ and CASTILLO.

ORDER
PER CURIAM.
Relator filed a petition for writ of mandamus in the above cause on July 18, 2002. The Court, having examined and fully considered the petition for writ of mandamus, is of the opinion that said petition for writ of mandamus should be DENIED.